 1
                                                         HONORABLE FREDERICK CORBIT
 2
     Shauna S. Brennan WSBA#36461
 3
     Brennan Legal Counsel Group PLLC
 4   14900 Interurban Ave S. Ste 271
     Tukwila, WA 98168
 5   206-280-8349
     888-423-6105 FAX
 6   Sbrennan@outsidegeneralcounsel.com

 7                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WASHINGTON
 8

 9
                                                    )
                                                    ) Case No. 18-03197-FPC11
10   In Re:                                         )
                                                    ) Chapter 11
11
              GIGA WATT INC.                        )
                                                    ) NOTICE OF WITHDRAWAL OF CLAIM
12
                    Debtor                          )
                                                    )
13
                                                    )
                                                    )
14

15
              NOTICE IS GIVEN that in accordance with Bankruptcy Rule 3006, the undersigned
16
     creditor or authorized agent thereof hereby withdraws the following proof of claim filed on
17
     February 15, 2019 as the parties have reached a settlement agreement:
18
              Name of claimant:   ECO Diversified Holdings, Inc.
19
              Claim No:           67
20
              Amount:             $25,180,375.00
21

22
                                  By:     /s/Shauna S. Brennan
                                          Shauna S. Brennan, WSBA#36461
23
                                          Attorney for Creditor ECO Diversified Holdings, Inc.
24                                                   1
                                                         BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                             14900 Interurban Ave S. Ste 271
25                                                                                Tukwila, WA 98168
                                                                                     T:206-280-8349
                                                                                      F: 888-423-6105
     NOTICE OF WITHDRAWAL OF CLAIM




     18-03197-FPC11          Doc 323    Filed 06/03/19    Entered 06/03/19 10:15:58               Pg 1 of 1
